Citation Nr: 0003026	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  98-16 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's 
lymphoma.

2.  Entitlement to service connection for non-Hodgkin's 
lymphoma secondary to herbicide exposure.

3.  Entitlement to service connection for chloracne.

4.  Entitlement to service connection for chloracne secondary 
to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veteran Affairs 
(VA), in which the RO denied service connection for non-
Hodgkin's lymphoma and for chloracne.  In a subsequent 
supplemental statement of the case, the RO also denied 
service connection claims for non-Hodgkin's lymphoma and 
chloracne secondary to herbicide exposure.  


FINDINGS OF FACT

1.  The record does not contain competent evidence of a 
current non-Hodgkin's lymphoma disability based on medical 
diagnosis.

2.  The record does not contain competent evidence of a 
current chloracne disability based on medical diagnosis. 


CONCLUSIONS OF LAW

1.  The claim for service connection for non-Hodgkin's 
lymphoma is not well grounded.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).

2.  The claim for service connection for non-Hodgkin's 
lymphoma secondary to herbicide exposure, is not well 
grounded.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).

3.  The claim for service connection for chloracne is not 
well grounded.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

4.  The claim for service connection for chloracne secondary 
to herbicide exposure is not well grounded.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved regarding any 
given claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Veterans Appeals (now the United States Court of Appeals 
for Veterans Claims, hereinafter the Court) has held that a 
well grounded claim is comprised of three specific elements:  
(1) evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability, as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).  In the absence 
of any one of these three elements, the claim is not 
plausible, and the Board must find that the claim for service 
connection is not well grounded and therefore must be denied, 
pursuant to the decision of the Court in Edenfield v. Brown, 
8 Vet. App. 384 (1995).

The Board first considers whether there is evidence of a 
current non-Hodgkin's lymphoma disability.  A review of the 
evidence demonstrates that there is no such current 
disability.  The most recent medical evidence on file, an 
August 1997 VA examination, includes a statement from the 
veteran, "No, I don't have cancer to my knowledge."  An 
examination of the veteran's lymphatics and hemic systems 
revealed cervical, axillary and inguinal adenopathy, 
consistent with HIV disease.  The lymph nodes were enlarged, 
moveable and nontender, with no lymphedema or splenomegaly.  
As one of the veteran's diagnoses, the examiner stated that 
non-Hodgkin's lymphoma was not found.  The Board also notes 
that a VA radiology report from April 1997 indicates that the 
veteran had a cluster of amorphous calcification at the right 
subhepatic region medially, which was unchanged and 
suggestive of lymph node calcifications.  This diagnostic 
report does not show the presence of non-Hodgkin's lymphoma.  
The Board is persuaded further by the evidence from the 
veteran's March 1996 VA inpatient treatment.  In these 
records, the Board notes that a physical examination of the 
veteran revealed no lymphadenopathy.  All of this evidence 
indicates but one thing -- the veteran does not have a 
currently diagnosed non-Hodgkin's lymphoma disability.  
Therefore, the veteran's claims for direct service connection 
for non-Hodgkin's lymphoma and for non-Hodgkin's lymphoma 
secondary to herbicide exposure are not well grounded.  See 
Caluza, supra.  Accordingly, the Board need not address the 
presumptive service connection considerations under 38 C.F.R. 
§§ 3.307 and 3.309(e) as it applies to non-Hodgkin's 
lymphoma.

The Board next considers the veteran's chloracne claims as to 
whether there is evidence of a current chloracne disability.  
As part of the veteran's August 1997 VA examination, the 
veteran stated that he had a lot of skin problems.  Upon 
examination, his skin showed a lipoma on the lateral aspect 
of the right upper thigh that was nontender to palpation.  
There were no papules, pustules, cysts or comedomes.  The 
examiner stated that "[t]his man does not have chloracne."  
This medical opinion was reiterated in the examiner's 
diagnoses, which began with "[c]hloracne, not found".  The 
Board also notes that VA outpatient treatment records from 
September 1996 reveal complaints of face itching and multiple 
knots on face.  The examiner noted nodules on the left lower 
cheek and right upper cheek.  However, there is no diagnosis 
of a chloracne condition in these records.  While the Board 
recognizes that the veteran's claims file shows a history of 
skin problems, there is no evidence of a currently diagnosed 
chloracne condition, or any "other acneform disease 
consistent with chloracne".  38 C.F.R. § 3.309(e).  Thus, 
the presumptive service connection regulations found in 
38 C.F.R. §§ 3.307 and 3.309 are inapplicable to this appeal.  
The Board finds that veteran's claims for direct service 
connection for chloracne and for chloracne secondary to 
herbicide exposure are not well grounded.  See Caluza, supra.      

 As the veteran has presented no competent evidence of a 
currently diagnosed non-Hodgkin's lymphoma or chloracne 
disability, his claims for service connection for non-
Hodgkin's lymphoma and chloracne, either on a direct basis or 
secondary to herbicide exposure, are all not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza, 7 Vet. App. at 
506.

The veteran has failed to submit a well grounded claim on any 
of the issues before the Board.  The Court has held that when 
a claimant fails to submit a well grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996).  In this case, the Board finds that this procedural 
consideration has been satisfied.  In particular, the Board 
notes that the  statement of the case advises the veteran 
that there is no evidence of a current non-Hodgkin's lymphoma 
or chloracne condition.  Moreover, unlike the situation in 
Robinette, he has not put VA on notice of the existence of 
any specific, particular piece of evidence that, if 
submitted, could make any of his claims on appeal well 
grounded.

The appellant's representative has argued, in November 1999, 
that VA has expanded its duty to assist the claimant by 
provisions in its manual M21-1, and that the Board should 
determine whether the RO has followed the guidelines therein 
and remand the appeal for further development if the RO has 
not followed such guidelines.  This manual is not supposed to 
be a substantive rule, see Fugere v. Derwinski, 1 Vet. App. 
103, 106 (1990).  Moreover, in Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. 
Ct. 2348 (1998), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that, under 38 U.S.C. 
§ 5107(a), VA has a duty to assist only those claimants who 
have established well grounded (i.e., plausible) claims.  
More recently, the Court held that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (July 14, 1999), req. for en 
banc consideration by a judge denied, No. 96-1517 (U.S. Vet. 
App. July 28, 1999) (per curiam).  Consequently, I see no 
basis upon which to comply with the representative's request 
in this regard.


ORDER

Entitlement to service connection for non-Hodgkin's lymphoma 
is denied.  Entitlement to service connection for non-
Hodgkin's lymphoma secondary to herbicide exposure is denied.  

Entitlement to service connection for chloracne is denied.  
Entitlement to service connection for chloracne secondary to 
herbicide exposure is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

